NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                   901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                   CORPUS CHRISTI, TEXAS 78401
                                                                   361-888-0416 (TEL)
JUSTICES
                                                                   361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                   HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                   ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA            Court of Appeals                     100 E. CANO, 5TH FLOOR
                                                                   EDINBURG, TEXAS 78539
                                                                   956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER        Thirteenth District of Texas           956-318-2403 (FAX)

                                                                   www.txcourts.gov/13thcoa

                                   August 21, 2015

      Marvin Waddleton                     Hon. Ariel Wiley
      TDCJ# 1355746                        Assistant Attorney General
      McConnell Unit TDCJ                  P.O. Box 12548, Capitol Station
      3001 S. Emily Dr.                    Austin, TX 78711-2548
      Beeville, TX 78102                   * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00512-CV
      Tr.Ct.No. B-13-1159-CV-B
      Style:    MARVIN WADDLETON, TDCJ NO. 1355746 v. TDCJ, ET AL.


            Appellant’s motions for rehearing and motion for rehearing en banc
      reconsideration in the above cause were this day DENIED by this Court.



                                       Very truly yours,



                                       Cecile Foy Gsanger, Clerk

      CFG:ch